DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda U.S. 2018/0099161 (earliest filing date, 08/09/2016; herein referred to as “Honda”).
5.	Regarding Claim 1, Honda teaches an energy module of a modular energy system (Fig. 1, ref num 34), the energy module configured to connect to a surgical instrument (para 0013), the energy module comprising:
	a. a port (Fig. 1, ref num 13); and
	b. a circuit (Fig. 1, ref num 12, circuit within it) comprising;
		b.1 a first amplifier coupled to the port (Fig. 1, ref num 31, as shown is coupled to ref num 13), the first amplifier configured to generate a first drive signal (para 0017, “first to third amplifier circuits 31 to 33 capable of amplifying electric current for providing various energies to the treatment portion”) at a first frequency range (para 0028, “the first amplifier circuit 31 to convert the electric energy…into an electric energy…that generates ultrasonic vibration”
		b.2 a second amplifier coupled to the port (Fig. 1, ref num 32 coupled to ref num 13), the second amplifier configured to generate a second drive signal (para 0017, “first to third amplifier circuits 31 to 33 capable of amplifying electric current for providing various energies to the treatment portion”) at a second frequency range (para 0020, “second amplifier circuit 32 is capable of supplying a suitably amplified electric current (a high-frequency current)”; high-frequency current has a different frequency range than ultrasonic frequencies);
	c. wherein the circuit is configured to:
		c.1 control the first amplifier to deliver the first drive signal to the surgical instrument through the port (para 0028, “control circuit 32 controls the first amplifier circuit 31…from the battery unit 13…electric energy supplied from the first amplifier circuit 31 is supplied…[and] transmitted to the treatment portion”); 
		c.2 control the second amplifier to deliver the second drive signal to the surgical instrument through the port (para 0029, “control circuit 34 controls the second amplifier circuit 32…from the battery unit 13…high-frequency electric energy supplied from the second amplifier circuit 32 is supplied to the first gripping piece 25 of the treatment portion 24”); and
		c.3 control both the first amplifier to deliver the first drive signal to the port and the second amplifier to deliver the second drive signal to the surgical instrument through the port (para 0028, “control circuit 34 controls the first to third amplifier circuits 31 to 33 [this includes ref num 32] to allow for energy suitable for each mode to be provided to the treatment portion”).

6.	Regarding Claim 7, Honda teaches an energy module circuit (Fig. 1, ref num 34) for an energy module of a modular energy system (para 0013), the energy module, comprising a port (Fig. 1, ref num 13) connectable to a surgical instrument, the energy module circuit comprising:
	a. a first amplifier coupled to the port (Fig. 1, ref num 31, as shown is coupled to ref num 13), the first amplifier configured to generate a first drive signal (para 0017, “first to third amplifier circuits 31 to 33 capable of amplifying electric current for providing various energies to the treatment portion”) at a first frequency range (para 0028, “the first amplifier circuit 31 to convert the electric energy…into an electric energy…that generates ultrasonic vibration”); and
	b. a second amplifier coupled to the port (Fig. 1, ref num 32 coupled to ref num 13), the second amplifier configured to generate a second drive signal (para 0017, “first to third amplifier circuits 31 to 33 capable of amplifying electric current for providing various energies to the treatment portion”) at a second frequency range (para 0020, “second amplifier circuit 32 is capable of supplying a suitably amplified electric current (a high-frequency current)”; high-frequency current has a different frequency range than ultrasonic frequencies);
	c. wherein the energy module circuit is configured to:
		c.1 control the first amplifier to deliver the first drive signal to the surgical instrument through the port (para 0028, “control circuit 32 controls the first amplifier circuit 31…from the battery unit 13…electric energy supplied from the first amplifier circuit 31 is supplied…[and] transmitted to the treatment portion”); 
		c.2 control the second amplifier to deliver the second drive signal to the surgical instrument through the port (para 0029, “control circuit 34 controls the second amplifier circuit 32…from the battery unit 13…high-frequency electric energy supplied from the second amplifier circuit 32 is supplied to the first gripping piece 25 of the treatment portion 24”); and
		c.3 control both the first amplifier to deliver the first drive signal to the port and the second amplifier to deliver the second drive signal to the surgical instrument through the port (para 0028, “control circuit 34 controls the first to third amplifier circuits 31 to 33 [this includes ref num 32] to allow for energy suitable for each mode to be provided to the treatment portion”).

7.	Regarding Claims 3 and 9, Honda teaches the first amplifier comprises an ultrasonic amplifier (para 0020, “first amplifier circuit 31”) configured to generate an ultrasonic drive signal configured to ultrasonically oscillate an ultrasonic transducer of the surgical instrument (para 0028, “the first amplifier circuit 31…that generates ultrasonic vibration….supplied to the ultrasonic transducer 15, at which the ultrasonic vibration is generated”); and the second amplifier comprises a bipolar amplifier (para 0029, “second amplifier circuit 32 to convert the electric energy…into a high-frequency electric energy…supplied to the first gripping piece 25….as well as to the second gripping piece…to function as electrodes (bipolar electrodes)”), configured to generate a bipolar drive signal configured to cause bipolar electrodes of the surgical instrument to deliver bipolar energy (the high-frequency energy) to the treatment target is performed between the first gripping piece 25 and the second gripping piece 26”).  

8.	Regarding Claims 4 and 10, Honda teaches the energy module (Fig. 1 and 2, ref num 34) is configured to engage a header module (Fig. 2, ref num 45) such that, when engaged together, the energy module and the header module are communicably coupled (as shown in Fig. 2, ref nums 34 and 45 are communicatively coupled, see para 0017); and the energy module circuit is configured to deliver the first drive signal, the second drive signal, or a combination of the first drive signal and the second drive signal to the surgical instrument connected to the energy module (para 0028, “control circuit 32 controls the first amplifier circuit 31…from the battery unit 13…electric energy supplied from the first amplifier circuit 31 is supplied…[and] transmitted to the treatment portion”; para 0029, “control circuit 34 controls the second amplifier circuit 32…from the battery unit 13…high-frequency electric energy supplied from the second amplifier circuit 32 is supplied to the first gripping piece 25 of the treatment portion 24”; para 0028, “control circuit 34 controls the first to third amplifier circuits 31 to 33 [this includes ref num 32] to allow for energy suitable for each mode to be provided to the treatment portion”), according to control signals received from the header module (para 0017, “a plurality of operation buttons 45 for an operator to switch an output of each of the various energies on/off with respect to the treatment portion 24”).

9.	Regarding Claims 5 and 11, Honda teaches a relay assembly configured to selectively coupled to the second amplifier to the port (Fig. 1 and 2, ref num 42/43; para 0026 “the first switch portion 43 and the second switch portion 43 are configured by a general relay circuit…the second switch portion 42 is….a connected state….the first to third amplifier circuits 31 to 33 [including 32] are electrically connected”).

10.	Claims 13-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble U.S. 2005/0113820 (herein referred to as “Goble”).
11.	Regarding Claim 13, Goble teaches an energy module of a modular energy system (Fig. 1, ref num 10), the energy module configured to connect to a surgical instrument (Fig. 1, ref num 12 is connected to ref num 10) for driving one or more energy modalities deliverable by the surgical instrument (Fig. 1, para 0052), the energy module comprising:
	a. a port (para 0058, Fig. 4, ref nums 48, 49, 50); and
	b. a circuit (Fig. 10) comprising;
		b.1 a first circuit portion configured to generate a first drive signal (Fig. 10, ref num 60-1), the first drive signal configured to drive a first energy modality (para 0069, “an RF power waveform suitable for cutting”); and
		b.2 a second circuit portion configured to generate a second drive signal (Fig. 10, ref num 60-2), the second drive signal configured to drive a second energy modality (para 0069, “an RF power waveform suitable for coagulation”);
	c. wherein the circuit is configured to:
		c.1 deliver the first drive signal to the surgical instrument through the port (para 0069, “waveforms may be fed to a switching circuit 63 for selecting the power signal from one oscillator 60-1 or the other oscillator 60-2…the outputs of the tuned circuits are coupled via electrode lines 48, 49, 50”);
		c.2 deliver the second drive signal to the surgical instrument through the port (para 0069, “waveforms may be fed to a switching circuit 63 for selecting the power signal from one oscillator 60-1 or the other oscillator 60-2…the outputs of the tuned circuits are coupled via electrode lines 48, 49, 50”);
		c.3 deliver both the first drive signal and the second drive signal to the surgical instrument through the port (para 0069, “waveforms may be fed to a switching circuit 63 for selecting the power signal from one oscillator 60-1 or the other oscillator 60-2…produce a blended output power waveform…the outputs of the tuned circuits are coupled via electrode lines 48, 49, 50”).

12.	Regarding Claim 14, Goble teaches the circuit (Fig. 10, 11A) further comprises an isolated circuit portion that electrically isolates the port from the first circuit portion and the second circuit portion (first circuit portion = 82-1, second circuit portion = 82-2; switch may act as an isolator, para 0060, “switching device providing isolation between control circuitry and the output lines”); and the isolated circuit comprises: a first isolation transformer coupled to the first circuit portion (Fig. 11A, ref num 82-1 is the first circuit portion, para 0072 “transformer coupled to output connections 46 and 47”), the first isolation transformer configured to transmit the first drive signal from the first circuit portion to the port (para 0072 “transformer coupled to output connections 46 and 47”, therefore the first drive signal is outputted via the output connections”); and a second isolation transformer coupled to the second circuit portion (Fig. 11A, ref num 82-2 is the second circuit portion, para 0072 “transformer coupled to output connections… 46’ and 47; on the other hand”), the second isolation transformer configured to transmit the second drive signal from the second circuit portion to the port (Fig. 11A, ref num 82-2 is the second circuit portion, para 0072 “transformer coupled to output connections… 46’ and 47; on the other hand”, therefore the second drive signal is outputted via the outputted connections 46’ and 47’).

13.	Regarding Claim 16, Goble teaches the energy module (Fig. 1, ref num 10) is configured to engage with a header module (Fig. 1, ref num 16) such that, when engaged together, the energy module and the header module are communicably coupled (para 0052, “footswitch unit 16…of the generator”); and the circuit is configured to deliver the first drive signal, the second drive signal, or a combination of the first drive signal and the second drive signal to the surgical instrument connected to the energy module according to control signals received from the header module (para 0052, “footswitch unit 16 has two pedals 16A and 16B for selecting a coagulation mode and a cutting mode of generator”).

14.	Regarding Claim 17, Goble teaches the circuit further comprises a relay assembly configured to selectively couple the second circuit portion to the port (para 0060, “switching device 51 may comprise an AC opto-relay”).

15.	Regarding Claim 18, Goble teaches the port (para 0058, Fig. 4, ref nums 48, 49, 50) comprises:
	a. a first pin electrically coupled to the first circuit portion (para 0069, “60-1 is fed to [pin] 48”; see Fig. 10, ref num 48 and 60-1);
	b. a second pin electrically coupled to the second circuit portion (para 0069, “60-2 is fed to [pin] 50”; see Fig. 10, ref num 50 and 60-2);
	c. a third pin electrically coupled to the first circuit portion and the second circuit portion (Fig. 10, ref num 49, para 0069 describes how 60-1 and 60-2 are both connected to ref num 49), the third pin configured to serve as a return for each of the first circuit portion and the second circuit portion (para 0069, “common electrode 49”, is known to act as the return);
	d. each of the first pin, the second pin, and the third pin are configured to engage a connector of the surgical instrument (para 0058, “output connection 48 is connected to the cutting electrode 2 in the device…output connections 49 and 50 are respectively connected to the coagulating electrodes 3 and 40 in the device”); and
	e. the circuit is configured to simultaneously deliver the first drive signal through the first pin and the second drive signal through the second pin (para 0069, “outputs of the tuned circuits are coupled via electrode lines 48, 49, and 50” since they are connected to each circuit portion that provide their own drive signal, then they are deliver through the pins).

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Honda and in view of McCormack U.S. 2012/0319890 (herein referred to as “McCormack”).
18.	Regarding Claims 2 and 8, Honda teaches an isolated circuit portion that electrically isolates the port from the first amplifier and the second amplifier; and the isolated circuit portion comprises: a first isolation transformer coupled to the first amplifier, the first isolation transformer configured to transmit the first drive signal from the first amplifier to the port; and a second isolation transformer coupled to the second amplifier, the second isolation transformer configured to transmit the second drive signal from the second amplifier to the port.
	McCormack teaches an energy circuit of analogous art (Fig. 6), in which the circuit comprises an isolated circuit portion (Fig. 6, ref num 182, IC circuit is isolated), a port (Fig. 6, ref num 192 and 212), and a first and second amplifier (Fig. 6, ref nums 188 and 208).  The isolated circuit portion also comprises a first and second isolation transformer (Fig. 6, ref nums 190 and 210), in which the first transformer is configured to transmit a first drive signal from the first amplifier to the port (Fig. 6, ref num 188 is coupled with 190 and signal delivered to ref num 192; para 0044, “receive an RF signal that is also input to amplifier 188”; para 0043, “a transformer 190…connect the power amplifier to the transformer…connect the transformer to the antenna”).  The second transformer is coupled to the second amplifier (Fig. 6, ref num 208 coupled with 210), the second transformer configured to transmit a second drive signal from the second amplifier to the port (see Fig. 6, ref num 208 transmits the signal to ref num 210 and to port ref num 212; para 0043-0044).  The transformers are provided in order to improve the strength of the signal from the amplifier to the port (para 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honda and included a known part of a circuit, such as a transformer, in order to enhance the signal that is being transmitted across the circuit.

19.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Honda and in view Goble.
20.	Regarding Claims 6 and 12, Honda teaches the port (Fig. 1, ref num 13) comprises: a first pin electrically coupled to the first amplifier (Fig. 1, ref num 23A/B found in the middle of ref num 13 that is connected to ref num 31 as shown via ref nums 44, 8, and 43); a second pin electrically coupled to the second amplifier (Fig. 1, ref num 23A/B found at the bottom of ref num 13 that is connected to ref num 32 as shown via ref nums 44, 8, and 43); and the energy module circuit is configured to simultaneous deliver the first drive signal through the first pin and the second drive signal through the second pin (para 0054, electric power supplied from a battery unit 13 is supplied to the first to third amplifier….converted into a suitable electric energy at each of the first to third amplifier circuits 31 to 33, so that various kinds of energies are output from the treatment portion”).
	Honda fails to teach a third pin electrically coupled to each of the first amplifier and the second amplifier, the third pin configured to serve as a return for each of the first amplifier and the second amplifier; each of the first pin, the second pin, and the third pin are configured to engage a connector of the surgical instrument.
	Goble teaches an energy module circuit of analogous art (Fig. 1), in which the circuit contains a port (para 0058, Fig. 4, ref nums 48, 49, 50) and the port comprises:
	(c) a first and second pin (ref nums 48 and 50), and a third pin electrically coupled to a first and second circuit portion (Fig. 10, ref num 49, para 0069 describes how 60-1 and 60-2 are both connected to ref num 49), the third pin configured to serve as a return for each of the first circuit portion and the second circuit portion (para 0069, “common electrode 49”, is known to act as the return); (d) each of the first pin, the second pin, and the third pin are configured to engage a connector of the surgical instrument (para 0058, “output connection 48 is connected to the cutting electrode 2 in the device…output connections 49 and 50 are respectively connected to the coagulating electrodes 3 and 40 in the device”).  While the first and second circuit portions are oscillators, it is known in the art that amplifiers are used within oscillators.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honda to include a known component in circuitry and have a third pin act as a return for the amplifiers so that it may effectively treat the target location (para 0077).

21.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goble and in view of Honda.
22.	Regarding Claim 15, Goble fails to teach the first circuit comprises an ultrasonic amplifier configured to generated an ultrasonic drive signal configured to ultrasonically oscillate an ultrasonic transducer of the surgical instrument; and the second circuit portion comprises a bipolar amplifier configured to generate a bipolar drive signal configured to cause bipolar electrodes of the surgical instrument to deliver bipolar energy.
	Honda teaches and energy module connected to a surgical instrument of analogous art (Fig. 1).  The energy module contains a first and second circuit portion (first circuit portion = 31; second circuit portion=32; both connected to circuit ref num 34).  The first circuit portion comprises an ultrasonic amplifier (para 0020, “first amplifier circuit 31”) that generates an ultrasonic drive signal to ultrasonically oscillate an ultrasonic transducer (para 0028, “the first amplifier circuit 31…that generates ultrasonic vibration….supplied to the ultrasonic transducer 15, at which the ultrasonic vibration is generated”).  The second circuit portion comprises a bipolar amplifier (para 0029, “second amplifier circuit 32 to convert the electric energy…into a high-frequency electric energy…supplied to the first gripping piece 25….as well as to the second gripping piece…to function as electrodes (bipolar electrodes)”), to generate a bipolar drive signal to cause bipolar electrodes of the surgical instrument to deliver bipolar energy (para 0029, “a treatment (a bipolar treatment) for applying the high-frequency electric current (the high-frequency energy) to the treatment target is performed between the first gripping piece 25 and the second gripping piece 26”).  The amplifiers are present in order to amplify electric current to provide various energies to the treatment portions (para 0017), as the various energies provided to the treatment portions allow for the operator to provide multiple energies to the target site (para 0031-0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goble and included amplifiers at the various circuit portions in order to amplify the signals of various energies for treatment to the target site.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794